Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 September 2020 has been entered.
Response to Arguments
Regarding the Double Patenting, the copending Application 16/553,403 has been abandoned. Therefore, the Double Patenting has been withdrawn. 
Regarding the 35 USC 112 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding claim 13, the rejection has been withdrawn because of the removal of the “where applicable” language; however, the claim amendments have introduced additional subject matter that require a 35 USC 112 rejection. Accordingly, claims 8-24 are rejected under 35 USC 112(a).
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s arguments on pages 14-15 of “Applicant respectfully submits that the Office had not properly identifies specific limitations that the Office considered as abstract idea in Step 2A Prong One analysis, which is not compliant to the prima facie ineligibility requirements set forth in the October 2019 Update "[f]or abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas" (October 2019 Update, page 16),” Examiner respectfully disagrees with Applicant’s assertions. Examiner listed the several limitations of the independent claim that are directed to the abstract idea. Examiner directly quoted the several limitations of the independent claim. Therefore, Examiner respectfully asserts that specific 
Regarding Applicant’s arguments on page 17 of the Remarks related to “SME Example 4,” Examiner respectfully disagrees with Applicant’s assertions. The claims of the example provide an improvement to GPS techniques by improving the accuracy of positioning data and signal-acquisition sensitivity. The present claims do not improve an analogous improvement, nor do they provide any improvement to the functioning of the computer, or to any other technology or technical field. Therefore, the present claims do not provide integrate the judicial exception into a practical application.
Furthermore, the purported improvement of “improves conventional task scheduling without the availability modeling of claims 8 and 15 without requiring any specific computing machinery,” Examiner respectfully disagrees with Applicant’s assertion. The present claims merely require “a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method” or “a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for cognitively scheduling a group task for a plurality of individual members” to perform the steps of the abstract idea. Therefore, there is no specific computing machinery. Furthermore, there is no improvement to “conventional task scheduling” provided by the generic computing machinery of the claim. Additionally, “task scheduling” is not a technical field, rather it is the subject matter related to the abstract limitations. 
Regarding the “group free time model,” “task profile,” and “member calendar,” Examiner respectfully asserts, under considerations of the broadest reasonable interpretation of the claimed invention, that these elements are a either part of the abstract limitations of the independent claims or do not integrate the judicial exception into a practical application. The “task profile” and “member calendar” 
Regarding the proposed amending provided by Examiners during the interview, Examiner respectfully asserts that the amending of the claims is not sufficient to prove integration into a practical application. An improvement to a machine learning model could be derived in the form of feedback based on training data, wherein the training data is by the computer and integrated into the model in further applications. In contrast, the proposed amendments are directed to “monitoring” the respective availabilities within the subgroup member calendars, which is not directed to implementing a feedback loop as described by Examiners during the interview. 
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s arguments in view of Suntinger, Examiner respectfully disagrees with Applicant’s assertions. The “particular work item” of the Suntinger reference is, under consideration of the broadest reasonable interpretation of the claimed invention, equivalent to the “group task” of the instant claims. Regarding the amended limitations directed towards “modeling, by use of machine learning….” Examiner has provided additional references to cure the deficiencies of the Suntinger reference. Accordingly, Applicant’s arguments in view of said limitation are moot. 
Regarding Applicant’s arguments of the “work item” and “activity of the work item” being two distinctive elements of Suntinger, Examiner has fully considered Applicant’s arguments and assertions. The work item encompasses the activities associated within it. The “activities” are utilized within Examiner’s mapping in order to indicate the various activities, and subsequent skill levels, associated with each work item. A task may, under considerations of the broadest reasonable interpretation, require several phases in order for the task to be completed. In the same way, the stages of the work activity are merely the phases, or steps, associated with completing the task. The activity (task) encompasses the stages (or steps) requiring specific skill sets. It is unclear how the total stages making up the activity are patentably distinct from the activity itself. The present claim requires a “task” to be performed by at least two individuals and requiring the individuals to have at least one type of skill. The prior art reference, Suntinger, presents a work activity (task) to be performed by a group (at least two individuals) and requiring the group to have a number of skill (at least one type of skill). Therefore, Examiner respectfully asserts that the detailed nature of the Suntinger reference does not preclude it from reading onto the claims of the instant invention. 
Regarding the “task profile,” Examiner respectfully disagrees. The instant claims require “the group task is specified by a task profile including a type of required skill to perform the group task.” Examiner cited to paragraphs [0224, 0056] for said limitation. Paragraph [0056] of Suntinger is reproduced below:
c.	[0056] Skills s can be defined and, where used, are associated with work items/stages as well as resources.  Skills associated a stage indicate the skills required to complete that stage and skills held by/associated with a resource indicate the skills that resource is able to contribute to a stage.  In one implementation the set of all skills is denoted S (s.di-elect cons.S).  Each stage q is associated with a set of one or more skills s required to complete that stage.  The set of skills relevant to a particular stage isdenoted S.sub.q (S.sub.q.OR right.S).  The set of skills for a given stage are mutually disjoint such that the stage of a given skill q.sub.s is strictly defined. 
As can be seen, the prior art reference discloses a set (profile) of one or more skills for each work item/stage (task). Therefore, Examiner respectfully asserts that the instant claim limitation is rendered obvious over the Suntinger reference. 
Regarding claim 21, Examiner has fully considered Applicant’s arguments and assertions. Applicant has provided assertions that “The comparisons deviate from the relationship between the skill and the individual member as recited in claim 21, at least because "sub-teams", "a given team", and "solution candidates" does not teach "the resources" in Suntinger, but both had been compared to reject the same "individual members" "as a candidate for the subgroup" as recited in the feature of "determining that the individual member as a candidate for the subgroup as being qualified to perform the group task".” Examiner respectfully disagrees with Applicant’s assertions. Examiner cited paragraphs [0206-0207, 0108-0109] of the Suntinger reference throughout the rejection of claim 21. 
 Cited paragraph [0207] of Suntinger states the following: 
“…generating a queue of solution candidates, each solution candidate defining a sub team of the given team…”
Therefore, the first relationship between candidates, solution candidates, a sub team of candidates has been defined. 
Cited paragraph [0108] of Suntinger states the following: 
“…each resource record can include: a team identifier identifying the team to which the resource belongs; a resource identifier for identifying the resource (team member) to which the row/record relates; the availability of the resource; planned absences for the resource; weekly hours that the resource spends in the indicated team; the skill(s) of the resource…”
As can be seen in the above cited portion, it can be seen that each resource is a member of a given team. A sub-team, of paragraph [0207], is defined by the members of a given team. As can be seen in the above cited references, the Suntinger reference defines the teams as having a number of “resources (team member)” and defines the candidates as being a part of the sub team of the given team. Therefore, Examiner respectfully asserts that the language utilized to describe the team members (or resources, or 
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amendment to the claims filed 09/15/2020 have introduced new matter.
Regarding claims 8 and 24, the claims recite the limitation of “modeling, by use of machine learning, respective availabilities of the individual members for the group task, based on respectively estimated time of completion,” which introduces new matter. The original disclosure of the invention, filed on 03/26/2018, does not contain, whether explicitly, implicitly, or inherently, sufficient information regarding the “machine learning” of the present claims. Paragraph [0014] of the specification merely describes the system “is optionally coupled to one or more…machine learning and cognitive processing 
Dependent claims 9-14 and 16-24 are rejected due to their dependency on rejected base claims 8 and 15. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-24 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more. 
Step 1: Claims 8-14, 22-24 are directed to a computer program product comprising a computer readable storage medium, which in paragraph [0081] of the specification is “not to be construed as transitory signals.” Claims 15-21 are directed to an apparatus. Therefore, claims 8-24 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 8 and 15 are directed to scheduling a group task for a plurality of individuals, constituting “Certain Methods of Organizing Human Activity” related to managing personal behavior and interactions between individuals. The limitations of “obtaining a group task, wherein the group task is to be performed by two or more individual members, wherein the group task is specified by a task profile including a type of required skill to perform the group task; building a group free time model, by use of availability models for the individual members from the modeling; selecting a subgroup 
Dependent claims 9-14 and 16-24 further narrow the abstract idea identified in the independent claim, and therefore are directed to the abstract idea grouping of “Certain Methods of Organizing Human Activity” related to managing personal behavior and interactions between individuals.
Step 2A, Prong 2: Independent claims 8 and 15 do not integrate the judicial exception into a practical application. The additional elements are recited at a high level of generality within the claim, such that the claims amount to no more than mere instructions to apply the judicial exception using a generic computer system. Claim 8 recites such additional elements as a computer readable storage medium and a processor that perform the instructions of the method, which is merely generally linking the use of the judicial exception to a particular technological environment. Claim 15 recites such additional elements as a memory and processor that perform the steps of the method, which is merely generally linking the use of the judicial exception to a particular technological environment. These claims are merely generally linking the judicial exception, which indicates the judicial exception is not integrated 
Regarding the limitation of “modeling, by use of machine learning, respective availabilities of the individual members for the group task, based on respectively estimated time of completion, and based on respective member calendar, wherein the respective availabilities of the individual members are modeled as a renewal-reward process queue model by use of data resulting from a discriminant function model analysis,” this limitation is not sufficient to prove integration into a practical application. This extra-solution activity is not enough, both individually and in combination, to prove integration into a practical application. 
Regarding the limitation of “monitoring any changes in the respective availabilities of the members of the subgroup in real-time,” this limitation is not sufficient to prove integration into a practical application. This post-solution activity is not enough, both individually and in combination, to prove integration into a practical application.
Therefore, the independent claims do not integrate the judicial exception into a practical application.
Dependent claims further narrow the abstract idea identified in the independent claim, and therefore are directed to the abstract idea and do not integrate the judicial exception into a practical application.
Step 2B: Claims 8-24 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e. processor, memory, computer readable media), when considered individually and in combination, do not amount to significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). 
Regarding the limitation of “modeling, by use of machine learning, respective availabilities of the individual members for the group task, based on respectively estimated time of completion, and based on respective member calendar, wherein the respective availabilities of the individual members are modeled as a renewal-reward process queue model by use of data resulting from a discriminant function model analysis,” this extra-solution activity is not sufficient to prove integration into a practical application. This is supported by the finding that the specification, specifically paragraph [0014], discloses “the system… is optionally coupled to one or more…machine learning and cognitive processing tool.” Applicant is relying on a person having ordinary skill in the art at the time of effective filing to support how “machine learning” is to be utilized to perform the steps of the claimed invention. This indicates that the “machine learning” is nothing but well-understood, routine, and conventional. 
Regarding the limitation of “monitoring any changes in the respective availabilities of the members of the subgroup in real-time,” this extra-solution activity is not sufficient to prove integration into a practical application. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,
Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
The dependent claims include the same abstract ideas recited in the independent claims, generally link the use of the judicial exception to a particular environment, or merely incorporate additional details that narrow the abstract ideas or describe well-understood, routine, and conventional activities that fail to add significantly more to the claims.
Accordingly, claims 8-24 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Suntinger et al. (US 20160335583 A1) in view of Noland et al. (US 20170132200 A1) in view of Phan et al. (US 20150039374 A1) in view of Byun et al. (US 20190180248 A1).

Regarding claim 8, Suntinger teaches a computer program product comprising (paragraph [0202] teaches computer readable storage media): 
a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for cognitively scheduling a group task for a plurality of individual members (paragraph [0202] teaches a computer implemented scheduling method using a computer readable storage media to perform scheduling for one or more team-specific work items), comprising: 
obtaining the group task (paragraphs [0222-0223] teach considering a particular work item (i.e. group task) to be scheduled to a team; see also: [0351]), wherein the group task is to be performed by two or more individual members (paragraph [0222] teaches the work item has a constraint for the number of resources of a team to work on the activities of the work item; see also: [0062, 0228, 0352]),  wherein the group task is specified by a task profile including a type of required skill to perform the group task (paragraph [0224] teaches each of the activities of the work item have a required associated skill for the resources to have, wherein paragraph [0056] a specific set of skills is defined for each particular stage of the work item); 
modeling…respective availabilities of the individual members for the group task (paragraphs [0225-0231] teach iterating to determine what candidates are potential solution candidates for each activity of the work item, wherein paragraph [0182] teaches modeling the availability constraints of the human resources to the actual assignment of the activity; see also: [0236]),  
based on respectively estimated time of completion (paragraph [0237-0239] teaches the iterations are based on if a solution can be returned with an earlier end date; see also: [0173, 0290]),
and based on respective member calendar (paragraphs [0225-0231] teach iterating to determine what candidates are potential solution candidates for each activity of the work item, wherein paragraph, wherein paragraph [0182] teaches considering the availability constraints of the resources, as well as in paragraphs [0109-0110] and Table 1 teach identifying resource availability), wherein the respective availabilities of the individual members are modeled… by use of data resulting from a discriminant function model analysis (paragraphs [0073-0075] teach a mixed linear integer linear program to solve the scheduling of the work items associated with the constraints, wherein paragraph [0182] teaches the linear program is modeled with respect to the availability constraints of the resources in the candidate’s resource subset);
building a group free time model (paragraphs [0233-0236] teach iterating to determine if the solution candidate exists for each activity of the work stage, wherein paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate), 
by use of availability models for the individual members from the modeling (paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate and optimizes these constraints over all potential iterations of the solution, as well as in paragraph [0061] teaches the iteration availability of the resource is based on the resource’s normal weekly working hours and absences);
selecting a subgroup of the individual members to assign the group task (paragraph [0202] teaches identifying a particular team of resources from the plurality of teams, wherein the team is defined by a number of resources assigned to each activity of the work item, wherein paragraph [0206] a sub-team , {H1547547.1}2Application No.: 15/935,338Docket No.: END820170197US01based on the group free time model (paragraphs [0233-0236] teach iterating to determine if the solution candidate exists for each activity of the work stage, wherein paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate),
assigning the group task to the subgroup by notifying all members of the subgroup that the subgroup are to perform the group task such that the members selected for the subgroup would gather and/or coordinate performance of the group task (paragraph [0119-0120] teach a visual timeline can be generated and presented to a user to illustrate the resulting schedule, wherein paragraph [0206] the final assignment defines a sub-team of the given team in which the sub-team can complete the particular activity of the work item, and wherein paragraph [0295] all work items are released with an end time that can be adjusted with an appropriate alert; see also: [0103, 0129, 0358, 0389, 0399]),
Although Suntinger discloses modeling respective availabilities of the individual members for the group task, Suntinger does not explicitly teach modeling, by use of machine learning, respective availabilities of the individual members for the group task, wherein the respective availabilities of the individual members are modeled as a renewal-reward process queue model; selecting a subgroup of the individual members to assign the group task based on… member preference of other individual members in the -2-Attorney Docket No.: END820170197US01 subgroup, and a team score representing how well the subgroup had work together in the past, wherein the notification includes the group task, a schedule to perform the group task, and respective availabilities of the members of the subgroup; monitoring any changes in the respective availabilities of the members of the subgroup in real-time; and updating respective availabilities of the members of the subgroup based on the changes from the monitoring to thereby facilitate an adjustment with the subgroup from the selecting.
	From the same or similar field of endeavor, Noland teaches selecting a subgroup of the individual members to assign the group task based on… member preference of other individual members in the-2-Attorney Docket No.: END820170197US01 subgroup (paragraph [0322] teaches specifying preference for roles for the various team , 
and a team score representing how well the subgroup had work together in the past  (paragraph [0322] teaches applying quality ratings to a group of users in a team, which can be utilized for permitting a member to have a given role on a team, wherein paragraphs [0305-0306] teach the users can rate the resources), 
wherein the notification includes the group task, a schedule to perform the group task, and respective availabilities of the members of the subgroup (paragraph [0196] teaches a notification section including workflow update notifications, which can provided based on delegated user tasks for the given project, and wherein paragraph [0238] teaches the notifications can include the deadline dates for given workflow actions (i.e. a schedule), and wherein paragraph [0322] teaches the teams of users can recalibrate their workloads based on the varying availability of users, such that workloads and teams can be prepared ahead of time; see also: [0336]); 
monitoring any changes in the respective availabilities of the members of the subgroup in real-time (paragraph [0322] teaches the teams of users can recalibrate their workloads based on the varying availability of users, such that workloads and teams can be prepared ahead of time, wherein paragraph [0336] teaches a change in status can trigger a notification, which can be reported on an interface); 
and updating respective availabilities of the members of the subgroup based on the changes from the monitoring to thereby facilitate an adjustment with the subgroup from the selecting (paragraph [0329] teaches that alternate users of the team may be designated for the task if the specified user is unavailable prior to or during the task, wherein paragraph [0322] teaches the teams of users can recalibrate their workloads based on the varying availability of users, such that workloads and teams can be prepared ahead of time, wherein paragraph [0336] teaches a change in status can trigger a notification, which can be reported on an interface).

Although Suntinger discloses modeling respective availabilities of the individual members for the group task, the combination of Suntinger and Noland does not explicitly teach modeling, by use of machine learning, respective availabilities of the individual members for the group task, wherein the respective availabilities of the individual members are modeled as a renewal-reward process queue model.
	From the same or similar field of endeavor, Phan teaches modeling… respective availabilities of the individual members for the group task, wherein the respective availabilities of the individual members are modeled as a renewal-reward process queue model… (paragraph [0005] teaches scheduling at predetermined time intervals based on availability models, wherein paragraph [0042] teaches the availability is the availability of laborers (i.e. individual members), wherein paragraph [0045] the schedule is output based on the inspection time per unit portion (i.e. estimated time of completion), and wherein paragraph [0053] the schedule planning is done over an optimal inspection interval based on the renewal-reward theorem).

	However, the combination of Suntinger, Noland, and Phan does not explicitly teach …by use of machine learning.
	From the same or similar field of endeavor, Byun teaches modeling, by use of machine learning, respective availabilities of the individual members for the group task (paragraph [0065] teaches utilizing machine learning models to evaluate the calendar event for the calendars of the invitees with respect to dynamic factors for each calendar and flexibility for the event).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger, Noland, and Phan to incorporate the teachings of Phan to include modeling, by use of machine learning, respective availabilities of the individual members for the group task. One would have been motivated to do so in order to enable easy scheduling of an event amongst several complicating scheduling factors related to a large number of invitees or overlapping time slots (Byun, [0001]). By incorporating the machine learning techniques of Byun into the combination, one would have been able to increase the speed and efficiency of evaluating calendar event scores by using machine learning models (Byun, [0034]). 

Regarding claim 9, the combination of Suntinger, Noland, Phan, and Byun teach all the limitations of claims 8 above.
 further comprising: alerting, subsequent to the assigning, respective members of the subgroup of the changes in availability of the members of the subgroup thereby to reschedule the group task to another time or to include another individual member in the subgroup, in order to complete the group task as specified in the task profile.
	From the same or similar field of endeavor, Noland further teaches further comprising: alerting, subsequent to the assigning, respective members of the subgroup of the changes in availability of the members of the subgroup thereby to reschedule the group task to include another individual member in the subgroup, in order to complete the group task as specified in the task profile (paragraph [0196] teaches a notification section including workflow update notifications, which can provided based on delegated user tasks for the given project, wherein paragraph [0329] teaches that alternate users of the team may be designated for the task if the specified user is unavailable prior to or during the task; see also: [0336]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger, Noland, Phan, and Byun to incorporate the further teachings of Noland to include further comprising: alerting, subsequent to the assigning, respective members of the subgroup of the changes in availability of the members of the subgroup thereby to reschedule the group task to include another individual member in the subgroup, in order to complete the group task as specified in the task profile. One would have been motivated to do so in order to recalibrate teams and workloads ahead of time for individuals requesting a change in availability so that each team member can have a balanced workload (Noland, [0322]). By incorporating Noland into Suntinger, one would have been able to notify a team prior to a task deadline elapses and identify when the last incomplete workstate is completed (Noland, [0005]). 

Regarding claim 10, the combination of Suntinger, Noland, Phan, and Byun teach all the limitations of claims 8 above.
the task profile of the group task further comprises a required skill level of the type (paragraph [0056] teaches defining a set of required skills associated with each work item/stage in order to determine if the resource can contribute to the stage),
a number of hours estimated to complete the group task (paragraph [0111] teaches estimating the number of hours the work item will consume),
an expected completion date (paragraph [0290] teaches defining a date/time by which all work items necessary to the release must be completed), and combinations thereof.  

Regarding claim 12, the combination of Suntinger, Noland, Phan, and Byun teach all the limitations of claims 11 above.
Suntinger further teaches a time of completion for the group task by the individual member is estimated by use of the skill type and the skill level (paragraph [0049] teaches enabling complexity-based estimation techniques for scheduling work items based on the abilities of the team members measured in story points (complexity of the task), wherein paragraphs [0236-0237] teaches the scheduling is based on the resource commitment in terms of the story points, as well as the skills that each resource will use working on the activity, such that the solution will provide the earliest end date based on the work completion iterations based on said story points; see also: [0044-0045, 0152]).

Regarding claim 13, the combination of Suntinger, Noland, Phan, and Byun teach all the limitations of claims 12 above.
Suntinger further teaches ascertaining that the individual member having the skill of the member profile that is equal to the type of required skill from the task profile (paragraph [0189] teaches determining if the resource has the skills required to work on the activity, wherein paragraph [0108-0109] teaches storing resource records for each team member indicating their skill sets); 
determining that the individual member as a candidate for the subgroup as being qualified to perform the group task (paragraphs [0206-0207] teaches defining a sub-team for a given team with i.e. being qualified to perform the group task)); 
and selecting, the candidate as a member of the subgroup based on the group free time model (paragraphs [0206-0207] teaches defining a sub-team for a given team with solution candidates, wherein paragraph [0193] teaches determining if the resources have availability, wherein paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate). 
However, Suntinger does not explicitly teach selecting, the candidate as a member of the subgroup based on the member preference, in conjunction with respective member preferences of other candidates for the subgroup, and the team score, in conjunction with respective member preferences and respective team scores of other candidates for the subgroup.
From the same or similar field of endeavor, Noland further teaches selecting, the candidate as a member of the subgroup based on the member preference, in conjunction with respective member preferences of other candidates for the subgroup (paragraph [0322] teaches specifying preference for roles for the various team members and applying quality ratings to a group of users in a team, as well as in paragraph [0329] teaches that alternate users of the team may be designated for the task if the specified user is unavailable prior to or during the task), 
and the team score (paragraph [0322] teaches applying quality ratings to a group of users in a team, which can be utilized for permitting a member to have a given role on a team, wherein paragraphs [0305-0306] teach the users can rate the resources), 
in conjunction with respective member preferences and respective team scores of other candidates for the subgroup (paragraph [0322] teaches applying quality ratings to a group of users in a team, which can be utilized for permitting a member to have a given role on a team, wherein paragraph [0322] teaches specifying preference for roles for the various team members, as well as in paragraph [0329] teaches that alternate users of the team may be designated for the task if the specified user is unavailable prior to or during the task).
 selecting, the candidate as a member of the subgroup based on the member preference, in conjunction with respective member preferences of other candidates for the subgroup, and the team score, in conjunction with respective member preferences and respective team scores of other candidates for the subgroup. One would have been motivated to do so in order to recalibrate teams and workloads ahead of time for individuals requesting a change in availability so that each team member can have a balanced workload (Noland, [0322]). By incorporating Noland into Suntinger, one would have been able to notify a team prior to a task deadline elapses and identify when the last incomplete workstate is completed (Noland, [0005]). 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suntinger et al. (US 20160335583 A1) in view of Noland et al. (US 20170132200 A1) in view of Phan et al. (US 20150039374 A1) in view of Byun et al. (US 20190180248 A1) and further in view of Lush (US 20160132816 A1).

Regarding claim 11, the combination of Suntinger, Noland, Phan, and Byun teach all the limitations of claims 8 above.
Suntinger further teaches analyzing, prior to the modeling, a member task history of a member profile corresponding to an individual member (paragraph [0056] teaches the skills associated with each resource can be defined, wherein paragraph [0108-0109] teaches storing resource records for each team member indicating their skill sets; see also: [0056]),
 for a skill of the individual member, wherein the member task history includes one or more task record (paragraph [0108-0109] teaches storing resource records for each team member indicating ; 
and associating the skill to the individual member in the member profile (paragraphs [0059-0060] teach every resource has a defined set of skills indicating their proficiency), wherein the skill comprises a skill type (paragraph [0212] teaches project data including the one or more skills held by a given resource), a skill level (paragraph [0060] teaches each resource has a skill value (i.e. skill level)) for each skill), 
the skill type indicating a kind of the skill of the individual member (paragraph [0056] teaches the skills can be defined, wherein the skills are associated with the resources; see also: [0060]), 
the skill level indicating a proficiency level of the individual member with the skill (paragraph [0060] teaches every resource has a skill value indicating whether the resource is proficient in the skill).
However, Suntinger does not explicitly teach a skill confidence score, and the skill confidence score indicating a probability on certainty of the skill type and the skill level.  
From the same or similar field of endeavor, Lush teaches and a skill confidence score (paragraph [0079] teaches the user’s profile may contain skill scores (i.e. skill confidence score)),  
and the skill confidence score indicating a probability on certainty of the skill type and the skill level (paragraphs [0079-0080] teaches a user profile containing skill scores, which are based on the user’s associated skill level, which is based on service provide assessments of the user’s skills, and wherein paragraph [0081] each user may have a number of different skill levels based on different service areas (i.e. skill type)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger, Noland, Phan, and Byun to incorporate the teachings of Lush to include a skill confidence score, and the skill confidence score indicating a probability on certainty of the skill type and the skill level. One would have been motivated to do so in order to verify the skill level of the service provider through performance assessments and evaluations, .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Suntinger et al. (US 20160335583 A1) in view of Noland et al. (US 20170132200 A1) in view of Phan et al. (US 20150039374 A1) in view of Byun et al. (US 20190180248 A1) and further in view of Jersin et al. (US 20190197180 A1).

Regarding claim 14, the combination of Suntinger, Noland, Phan, and Byun teach all the limitations of claims 8 above.
Suntinger further teaches wherein the respective availabilities of the individual members are modeled by further incorporating the data from the discriminant function model analysis… thereby to produce updated training data for the group free time model to assign the group task to a best subgroup available for the group task (paragraphs [0073-0075] teach a mixed linear integer linear program to solve the scheduling of the work items associated with the constraints, wherein paragraph [0182] teaches the linear program is modeled with respect to the availability constraints of the resources in the candidate’s resource subset).
	However, Suntinger does not explicitly teach the data from the discriminant function model analysis with member feedback on past experiences collaborating with other members as represented in the member preferences and the team score thereby to produce updated training data.
	From the same or similar field of endeavor, Jersin teaches the data from the discriminant function model analysis with member feedback on past experiences collaborating with other members as represented in the member preferences and the team score thereby to produce updated training data (paragraph [0031] teaches a machine learning training algorithm containing a polynomial kernel regression model (i.e. discriminant model), wherein paragraph [0072] teaches the machine learning model is used for selecting candidates for a job based on feedback, wherein paragraph [0096] the user is selected for a job position on a team of individuals, and wherein paragraph [0039] teaches the candidates are selected based on recruiter feedback, wherein paragraph [0002] teaches refining a stream of candidates based on user feedback).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger, Noland, Phan, and Byun to incorporate the teachings of Jersin to include wherein the respective availabilities of the individual members are modeled by further incorporating the data from the discriminant function model analysis with member feedback on past experiences collaborating with other members as represented in the member preferences and the team score thereby to produce updated training data for the group free time model to assign the group task to a best subgroup available for the group task. One would have been motivated to do so in order to obtain an appropriate query that meets the job recruiters search intent for a given job (Jersin, [0004]). By incorporating the method of Jersin into the base invention of Suntinger, one would produce an optimized system to enable training at a high speed and at a large scale (Jersin, [0031]).


Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suntinger et al. (US 20160335583 A1) in view of Noland et al. (US 20170132200 A1).

Regarding claim 15, Suntinger teaches a memory (paragraph [0403] teaches a memory); one or more processor in communication with memory (paragraph [0403] teaches a processor connected to a memory); and program instructions executable by the one or more processor via the memory to perform a method for cognitively scheduling a group task for a plurality of individual members , comprising: 
obtaining the group task (paragraphs [0222-0223] teach considering a particular work item (i.e. group task) to be scheduled to a team; see also: [0351]), wherein the group task is to be performed by two or more individual members (paragraph [0222] teaches the work item has a constraint for the number of resources of a team to work on the activities of the work item; see also: [0062, 0228, 0352]), wherein the group task is specified by a task profile including a type of required skill to perform the group task (paragraph [0224] teaches each of the activities of the work item have a required associated skill for the resources to have, wherein paragraph [0056] a specific set of skills is defined for each particular stage of the work item); modeling respective availabilities of the individual members for the group task (paragraphs [0225-0231] teach iterating to determine what candidates are potential solution candidates for each activity of the work item, wherein paragraph [0182] teaches modeling the availability constraints of the human resources to the actual assignment of the activity; see also: [0236]), based on respectively estimated time of completion (paragraph [0237-0239] teaches the iterations are based on if a solution can be returned with an earlier end date; see also: [0173, 0290]), and based on respective member-4-Attorney Docket No.: END820170197US01 calendar (paragraphs [0225-0231] teach iterating to determine what candidates are potential solution candidates for each activity of the work item, wherein paragraph, wherein paragraph [0182] teaches considering the availability constraints of the resources, as well as in paragraphs [0109-0110] and Table 1 teach identifying resource availability); building a group free time model (paragraphs [0233-0236] teach iterating to determine if the solution candidate exists for each activity of the work stage, wherein paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate), 
by use of availability models for the individual members from the modeling (paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate and optimizes these constraints over all potential iterations of the solution, as well as in ;
selecting a subgroup of the individual members to assign the group task (paragraph [0202] teaches identifying a particular team of resources from the plurality of teams, wherein the team is defined by a number of resources assigned to each activity of the work item, wherein paragraph [0206] a sub-team of the given time can be defined to complete a particular activity of the given work item; see also: [0236]),
{H1547547.1}2Application No.: 15/935,338Docket No.: END820170197US01based on the group free time model (paragraphs [0233-0236] teach iterating to determine if the solution candidate exists for each activity of the work stage, wherein paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate),
and assigning the group task to the subgroup by notifying all members of the subgroup that the subgroup are to perform the group task such that the members selected for the subgroup would gather and/or coordinate performance of the group task (paragraph [0119-0120] teach a visual timeline can be generated and presented to a user to illustrate the resulting schedule, wherein paragraph [0206] the final assignment defines a sub-team of the given team in which the sub-team can complete the particular activity of the work item, and wherein paragraph [0295] all work items are released with an end time that can be adjusted with an appropriate alert; see also: [0103, 0129, 0358, 0389, 0399]).
However, Suntinger does not explicitly teach selecting a subgroup of the individual members to assign the group task based on member preference, and a team score, if applicable.
From the same or similar field of endeavor, Noland teaches selecting a subgroup of the individual members to assign the group task based on member preference (paragraph [0322] teaches specifying preference for roles for the various team members, as well as in paragraph [0329] teaches that alternate users of the team may be designated for the task if the specified user is unavailable prior to or during the task), 
and a team score, if applicable (paragraph [0322] teaches applying quality ratings to a group of users in a team, which can be utilized for permitting a member to have a given role on a team, wherein paragraphs [0305-0306] teach the users can rate the resources).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suntinger to incorporate the teachings of Noland to include selecting a subgroup of the individual members to assign the group task based on member preference, and a team score, if applicable. One would have been motivated to do so in order to recalibrate teams and workloads ahead of time for individuals requesting a change in availability so that each team member can have a balanced workload (Noland, [0322]). By incorporating Noland into Suntinger, one would have been able to notify a team prior to a task deadline elapses and identify when the last incomplete workstate is completed (Noland, [0005]).

Regarding claim 16, the combination of Suntinger and Noland teach all the limitations of claims 15 above.
	However, Suntinger does not explicitly teach further comprising: alerting, subsequent to the assigning, respective members of the subgroup of any changes in availability of the members of the subgroup, by monitoring respective member calendars for any changes in real-time, such that the group task may be rescheduled to another time and/or another individual member may join the subgroup, in order to complete the group task as specified in the task profile.
	From the same or similar field of endeavor, Noland further teaches further comprising: alerting, subsequent to the assigning, respective members of the subgroup of any changes in availability of the members of the subgroup, by monitoring respective member calendars for any changes in real-time, such that the group task may be rescheduled to another individual member may join the subgroup, in order to complete the group task as specified in the task profile (paragraph [0196] teaches a notification section including workflow update notifications, which can provided based on delegated user tasks for the given project, wherein paragraph [0329] teaches that .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger and Noland to incorporate the further teachings of Noland to include further comprising: alerting, subsequent to the assigning, respective members of the subgroup of any changes in availability of the members of the subgroup, by monitoring respective member calendars for any changes in real-time, such that the group task may be rescheduled to another time and/or another individual member may join the subgroup, in order to complete the group task as specified in the task profile. One would have been motivated to do so in order to recalibrate teams and workloads ahead of time for individuals requesting a change in availability so that each team member can have a balanced workload (Noland, [0322]). By incorporating Noland into Suntinger, one would have been able to notify a team prior to a task deadline elapses and identify when the last incomplete workstate is completed (Noland, [0005]). 

Regarding claim 17, the combination of Suntinger and Noland teach all the limitations of claim 15 above.
Suntinger further teaches the task profile of the group task further comprises a required skill level of the type (paragraph [0056] teaches defining a set of required skills associated with each work item/stage in order to determine if the resource can contribute to the stage),
a number of hours estimated to complete the group task (paragraph [0111] teaches estimating the number of hours the work item will consume),
an expected completion date (paragraph [0290] teaches defining a date/time by which all work items necessary to the release must be completed), and combinations thereof.  

Regarding claim 19, the combination of Suntinger and Noland teach all the limitations of claim 18 above.
 a time of completion for the group task by the individual member is estimated by use of the skill type and the skill level (paragraph [0049] teaches enabling complexity-based estimation techniques for scheduling work items based on the abilities of the team members measured in story points (complexity of the task), wherein paragraphs [0236-0237] teaches the scheduling is based on the resource commitment in terms of the story points, as well as the skills that each resource will use working on the activity, such that the solution will provide the earliest end date based on the work completion iterations based on said story points; see also: [0044-0045, 0152]).

Regarding claim 20, the combination of Suntinger and Noland teach all the limitations of claim 19 above.
Suntinger further teaches ascertaining that the individual member having the skill of the member profile that is equal to the type of required skill from the task profile (paragraph [0189] teaches determining if the resource has the skills required to work on the activity, wherein paragraph [0108-0109] teaches storing resource records for each team member indicating their skill sets); 
determining that the individual member as a candidate for the subgroup as being qualified to perform the group task (paragraphs [0206-0207] teaches defining a sub-team for a given team with solution candidates, wherein paragraphs [0189-0193] teaches determining if the candidates are valid for the work demand based on their skill set (i.e. being qualified to perform the group task)); 
and selecting, the candidate as a member of the subgroup based on the group free time model (paragraphs [0206-0207] teaches defining a sub-team for a given team with solution candidates, wherein paragraph [0193] teaches determining if the resources have availability, wherein paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate). 
However, Suntinger does not explicitly teach selecting, the candidate as a member of the subgroup based on the member preference, in conjunction with respective member preferences of other candidates for the subgroup, and the team score, in conjunction with respective member preferences and respective team scores of other candidates for the subgroup.
From the same or similar field of endeavor, Noland further teaches selecting, the candidate as a member of the subgroup based on the member preference, in conjunction with respective member preferences of other candidates for the subgroup (paragraph [0322] teaches specifying preference for roles for the various team members and applying quality ratings to a group of users in a team, as well as in paragraph [0329] teaches that alternate users of the team may be designated for the task if the specified user is unavailable prior to or during the task), 
and the team score (paragraph [0322] teaches applying quality ratings to a group of users in a team, which can be utilized for permitting a member to have a given role on a team, wherein paragraphs [0305-0306] teach the users can rate the resources), 
in conjunction with respective member preferences and respective team scores of other candidates for the subgroup (paragraph [0322] teaches applying quality ratings to a group of users in a team, which can be utilized for permitting a member to have a given role on a team, wherein paragraph [0322] teaches specifying preference for roles for the various team members, as well as in paragraph [0329] teaches that alternate users of the team may be designated for the task if the specified user is unavailable prior to or during the task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger and Noland to incorporate the further teachings of Noland to include selecting, the candidate as a member of the subgroup based on the member preference, in conjunction with respective member preferences of other candidates for the subgroup, and the team score, in conjunction with respective member preferences and respective team scores of other candidates for the subgroup. One would have been motivated to do so in order to recalibrate teams and workloads ahead of time for individuals requesting a change in availability so that each team member can have a balanced workload (Noland, [0322]). By incorporating Noland into Suntinger, one would have . 


Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suntinger et al. (US 20160335583 A1) in view of Noland et al. (US 20170132200 A1) and further in view of Lush (US 20160132816 A1).

Regarding claim 18, the combination of Suntinger and Noland teach all the limitations of claim 17 above.
Suntinger further teaches analyzing, prior to the modeling, a member task history of a member profile corresponding to an individual member (paragraph [0056] teaches the skills associated with each resource can be defined, wherein paragraph [0108-0109] teaches storing resource records for each team member indicating their skill sets; see also: [0056]),
 for a skill of the individual member, wherein the member task history includes one or more task record (paragraph [0108-0109] teaches storing resource records for each team member indicating their skill sets based on their team member and iteration schedule, wherein paragraph [0112] teaches the skill data can be pre-populated from already available information; see also: [0056]); 
and associating the skill to the individual member in the member profile (paragraphs [0059-0060] teach every resource has a defined set of skills indicating their proficiency), wherein the skill comprises a skill type (paragraph [0212] teaches project data including the one or more skills held by a given resource), a skill level (paragraph [0060] teaches each resource has a skill value (i.e. skill level)) for each skill), 
the skill type indicating a kind of the skill of the individual member (paragraph [0056] teaches the skills can be defined, wherein the skills are associated with the resources; see also: [0060]), 
the skill level indicating a proficiency level of the individual member with the skill (paragraph [0060] teaches every resource has a skill value indicating whether the resource is proficient in the skill).
However, Suntinger does not explicitly teach a skill confidence score, and the skill confidence score indicating a probability on certainty of the skill type and the skill level.  
From the same or similar field of endeavor, Lush teaches and a skill confidence score (paragraph [0079] teaches the user’s profile may contain skill scores (i.e. skill confidence score)),  
and the skill confidence score indicating a probability on certainty of the skill type and the skill level (paragraphs [0079-0080] teaches a user profile containing skill scores, which are based on the user’s associated skill level, which is based on service provide assessments of the user’s skills, and wherein paragraph [0081] each user may have a number of different skill levels based on different service areas (i.e. skill type)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger and Noland to incorporate the teachings of Lush to include a skill confidence score, and the skill confidence score indicating a probability on certainty of the skill type and the skill level. One would have been motivated to do so in order to verify the skill level of the service provider through performance assessments and evaluations, which would confirm the service provider contains the level of skill they claim to (Lush, [0079]). By incorporating the method of Lush into the teachings of Suntinger, one would validate and verify the skill level of the service provider through performance assessments and evaluations, which would confirm the service provider contains the level of skill they claim to have (Lush, [0079]), thus improving customer satisfaction and increasing business productivity by using sophisticated solutions (Lush, [0008]).

Regarding claim 21, the combination of Suntinger and Noland teach all the limitations of claim 15 above.
 further comprising: analyzing, prior to the modeling, a member task history of a member profile corresponding to an individual member (paragraph [0056] teaches the skills associated with each resource can be defined, wherein paragraph [0108-0109] teaches storing resource records for each team member indicating their skill sets; see also: [0056]), 
for a skill of the individual member, wherein the member task history includes one or more task record (paragraph [0108-0109] teaches storing resource records for each team member indicating their skill sets based on their team member and iteration schedule, wherein paragraph [0112] teaches the skill data can be pre-populated from already available information; see also: [0056]); 
and associating the skill to the individual member in the member profile (paragraphs [0059-0060] teach every resource has a defined set of skills indicating their proficiency), wherein the skill comprises a skill type (paragraph [0212] teaches project data including the one or more skills held by a given resource), a skill level (paragraph [0060] teaches each resource has a skill value (i.e. skill level)) for each skill),  the skill type indicating a kind of the skill of the individual member (paragraph [0056] teaches the skills can be defined, wherein the skills are associated with the resources; see also: [0060]), the skill level indicating a proficiency level of the individual member with the skill (paragraph [0060] teaches every resource has a skill value indicating whether the resource is proficient in the skill),
wherein a time of completion for the group task by the individual member is estimated by use of the skill type and the skill level (paragraph [0049] teaches enabling complexity-based estimation techniques for scheduling work items based on the abilities of the team members measured in story points (complexity of the task), wherein paragraphs [0236-0237] teaches the scheduling is based on the resource commitment in terms of the story points, as well as the skills that each resource will use working on the activity, such that the solution will provide the earliest end date based on the work completion iterations based on said story points; see also: [0044-0045, 0152]), 
and wherein the selecting the subgroup comprising: ascertaining that the individual member having the skill of the member profile that is equal to the type of required skill from the task profile (paragraph [0189] teaches determining if the resource has the skills required to work on the ; determining that the individual member as a candidate for the subgroup as being qualified to perform the group task (paragraphs [0206-0207] teaches defining a sub-team for a given team with solution candidates, wherein paragraphs [0189-0193] teaches determining if the candidates are valid for the work demand based on their skill set (i.e. being qualified to perform the group task)); and selecting, the candidate as a member of the subgroup based on the group free time model (paragraphs [0206-0207] teaches defining a sub-team for a given team with solution candidates, wherein paragraph [0193] teaches determining if the resources have availability, wherein paragraphs [0187-0189] teach modeling the work resource contributions and the availability limitations for each solution candidate).
However, Suntinger does not explicitly teach a skill confidence score, and the skill confidence score indicating a probability on certainty of the skill type and the skill level, the member preference of the member, and the team score that is applicable for the member and rest of candidates for the subgroup, in conjunction with respective member preferences and respective team scores of the rest of candidates for the subgroup.
From the same or similar field of endeavor, Noland further teaches the member preference of the member (paragraph [0322] teaches specifying preference for roles for the various team members, as well as in paragraph [0329] teaches that alternate users of the team may be designated for the task if the specified user is unavailable prior to or during the task,), 
and the team score that is applicable for the member and rest of candidates for the subgroup (paragraph [0322] teaches applying quality ratings to a group of users in a team, which can be utilized for permitting a member to have a given role on a team, wherein paragraphs [0305-0306] teach the users can rate the resources), in conjunction with respective member preferences and respective team scores of the rest of candidates for the subgroup  (paragraph [0322] teaches applying quality ratings to a group of users in a team, which can be utilized for permitting a member to have a given role on a team, wherein paragraph [0322] teaches specifying preference for roles for the various team .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger and Noland to incorporate the further teachings of Noland to include the member preference of the member, and the team score that is applicable for the member and rest of candidates for the subgroup, in conjunction with respective member preferences and respective team scores of the rest of candidates for the subgroup. One would have been motivated to do so in order to recalibrate teams and workloads ahead of time for individuals requesting a change in availability so that each team member can have a balanced workload (Noland, [0322]). By incorporating Noland into Suntinger, one would have been able to notify a team prior to a task deadline elapses and identify when the last incomplete workstate is completed (Noland, [0005]).
However, the combination of Suntinger and Noland does not explicitly teach a skill confidence score, and the skill confidence score indicating a probability on certainty of the skill type and the skill level.
From the same or similar field of endeavor, Lush teaches a skill confidence score (paragraph [0079] teaches the user’s profile may contain skill scores (i.e. skill confidence score)), 
and the skill confidence score indicating a probability on certainty of the skill type and the skill level (paragraphs [0079-0080] teaches a user profile containing skill scores, which are based on the user’s associated skill level, which is based on service provide assessments of the user’s skills, and wherein paragraph [0081] each user may have a number of different skill levels based on different service areas (i.e. skill type)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger and Noland to incorporate the teachings of Lush to include a skill confidence score, and the skill confidence score indicating a probability on certainty of the skill type and the skill level. One would have been motivated to do so in order to verify the skill level of the service provider through performance assessments and evaluations, which would .


Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Suntinger et al. (US 20160335583 A1) in view of Noland et al. (US 20170132200 A1) and further in view of Phan et al. (US 20150039374 A1).

Regarding claim 22, the combination of Suntinger and Noland teach all the limitations of claim 15 above.
However, Suntinger does not explicitly teach the modeling comprising: queueing the respective availabilities of the individual members by use of a renewal-reward process queue model for the respectively estimated time of completion for each of the individual members.
From the same or similar field of endeavor, Phan teaches the modeling comprising: queueing the respective availabilities of the individual members by use of a renewal-reward process queue model for the respectively estimated time of completion for each of the individual members. (paragraph [0005] teaches scheduling at predetermined time intervals based on availability models, wherein paragraph [0042] teaches the availability is the availability of laborers (i.e. individual members), wherein paragraph [0045] the schedule is output based on the inspection time per unit portion (i.e. estimated time of completion), and wherein paragraph [0053] the schedule planning is done over an optimal inspection interval based on the renewal-reward theorem).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger and Noland to incorporate the further teachings 

Regarding claim 23, the combination of Suntinger and Noland teach all the limitations of claim 15 above.
Suntinger further teaches wherein the respective availabilities of the individual members is further processed by a discriminant function model analysis (paragraphs [0073-0075] teach a mixed linear integer linear program to solve the scheduling of the work items associated with the constraints, wherein paragraph [0182] teaches the linear program is modeled with respect to the availability constraints of the resources in the candidate’s resource subset).  
However, Suntinger does not explicitly teach the modeling comprising: queueing the respective availabilities of the individual members by use of a renewal-reward process queue model for the respectively estimated time of completion for each of the individual members.
From the same or similar field of endeavor, Phan teaches the modeling comprising: queueing the respective availabilities of the individual members by use of a renewal-reward process queue model for the respectively estimated time of completion for each of the individual members (paragraph [0005] teaches scheduling at predetermined time intervals based on availability models, wherein paragraph [0042] teaches the availability is the availability of laborers (i.e. individual members), wherein paragraph [0045] the schedule is output based on the inspection time per unit portion (i.e. estimated time of completion), and wherein paragraph [0053] the schedule planning is done over an optimal inspection interval based on the renewal-reward theorem).
.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suntinger et al. (US 20160335583 A1) in view of Noland et al. (US 20170132200 A1) and further in view of Phan et al. (US 20150039374 A1) in view of Jersin et al. (US 20190197180 A1).

Regarding claim 24, the combination of Suntinger and Noland teach all the limitations of claim 8 above.
Suntinger further teaches wherein the respective availabilities4Application No.: 16/553,403Docket No.: END820170197US02 of the individual members is further processed by a discriminant function model analysis (paragraphs [0073-0075] teach a mixed linear integer linear program to solve the scheduling of the work items associated with the constraints, wherein paragraph [0182] teaches the linear program is modeled with respect to the availability constraints of the resources in the candidate’s resource subset). 
However, Suntinger does not explicitly teach queueing the respective availabilities of the individual members by use of a renewal-reward process queue model for the respectively estimated time of completion for each of the individual members, and producing training data for classification on data elements for the cognitive scheduling of the group task by incorporating data resulting from the discriminant function model analysis with user feedback, wherein the user feedback is provided by authorized users selected from the group consisting the individual members, a system administrator, and another computerized system that sends a request to perform the group task.
	From the same or similar field of endeavor, Phan teaches queueing the respective availabilities of the individual members by use of a renewal-reward process queue model for the respectively estimated time of completion for each of the individual members (paragraph [0005] teaches scheduling at predetermined time intervals based on availability models, wherein paragraph [0042] teaches the availability is the availability of laborers (i.e. individual members), wherein paragraph [0045] the schedule is output based on the inspection time per unit portion (i.e. estimated time of completion), and wherein paragraph [0053] the schedule planning is done over an optimal inspection interval based on the renewal-reward theorem).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger and Noland to incorporate the teachings of Phan to include queueing the respective availabilities of the individual members by use of a renewal-reward process queue model for the respectively estimated time of completion for each of the individual members. One would be motivated to do so in order to determine an appropriate schedule for these inspections by considering the unit level long-term operating cost via renewal reward (Phan, [0002]). By incorporating Phan into the invention of Suntinger, one would determine the best inspection schedule based on the given resource constraints (Phan, [0046]).
	However, the combination of Suntinger, Noland, and Phan does not explicitly teach producing training data for classification on data elements for the cognitive scheduling of the group task by incorporating data resulting from the discriminant function model analysis with user feedback, wherein the user feedback is provided by authorized users selected from the group consisting the individual members, a system administrator, and another computerized system that sends a request to perform the group task.
producing training data for classification on data elements for the cognitive scheduling of the group task by incorporating data resulting from the discriminant function model analysis with user feedback, 
Jersin: (paragraph [0031] teaches a machine learning training algorithm containing a polynomial kernel regression model (i.e. discriminant model), wherein paragraph [0072] teaches the machine learning model is used for selecting candidates for a job based on feedback, wherein paragraph [0096] the user is selected for a job position on a team of individuals, and wherein paragraph [0039] teaches the candidates are selected based on recruiter feedback),
wherein the user feedback is provided by authorized users selected from the group consisting the individual members, a system administrator, and another computerized system that sends a request to perform the group task (paragraph [0031] teaches a training algorithm containing a polynomial kernel regression model (i.e. discriminant model), wherein paragraph [0072] teaches the machine learning model is used for selecting candidates for a job based on feedback, wherein paragraph [0039] teaches the candidates are selected based on recruiter feedback; see also: [0051, 0132, 0218]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Suntinger, Noland, and Phan to incorporate the teachings of Jersin to include producing training data for classification on data elements for the cognitive scheduling of the group task by incorporating data resulting from the discriminant function model analysis with user feedback, wherein the user feedback is provided by authorized users selected from the group consisting the individual members, a system administrator, and another computerized system that sends a request to perform the group task. One would have been motivated to do so in order to obtain an appropriate query that meets the job recruiters search intent for a given job (Jersin, [0004]). By incorporating the method of Jersin into the base invention of Suntinger, one would produce an optimized system to enable training at a high speed and at a large scale (Jersin, [0031]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Harsh et al. (US 20120253875 A1) discloses in at least paragraphs [0158-0159] facilitating the modification of previously defined dates for a team leader
Newhouse et al. (US 20180189706 A1) discloses in at least paragraphs [0179, 0190] the system can notify the project team members of changes to the project items, wherein all members or members of specific role can be notified

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683